DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, drawn to an ultrasound diagnostic apparatus based on a first and second position data (Figs. 1-13).
Species 2, drawn to an ultrasound diagnostic apparatus based on a first, second, and third contrast position data and superimposing image data (Figs. 14-19).
Species 3, drawn to an ultrasound diagnostic apparatus with a coefficient calculation function and determination function (Figs. 20-21; Claim 15).
Species 4, drawn to an analysis apparatus with a medical imaging apparatus with a coefficient calculation function and determination function (Fig. 22; Claims 1-14).
Subspecies 4A (Claims 1-13): Claims 1-13, recite the determination of a vector based on a first and second moving position and a first and second image. Claim 3 of the subspecies 4A establishes third image as a frame that is prior the first image and after the second image.
Subspecies 4B (Claim 14): Claim 14 establishes the determination of a first vector and second vector. The third image of the subspecies 4B is a number of frames and the number of frames is greater than the number of frames associated to the second image. 
The species are independent or distinct because they: (1) are either not capable of use together or can have materially different design, mode of operation, or effect; and (2) do not overlap in scope, i.e., are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Species 3 and 4 are distinct from one another as species 3 is an ultrasound diagnostic apparatus that functions with ultrasound images and species 4 are analysis apparatuses that operate with medical frames. The subspecies 4A and 4B distinct from one another as the subspecies 4A operates with a single third frame that is defined with its temporal relation to a single first and second frame. Subspecies 4B operates with multiple third and second frames that are related with respect to one another based on the number of frames rather than with a temporal relationship. That is, the function of the subspecies is different from on another.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In case of electing Species 4, applicant is required to elect single subspecies (subspecies 4A or 4B), as the function of the subspecies is distinct due to the different in the frames’ relationship to one another (See above. Discussion on how subspecies 4A is temporal based with single images and subspecies 4B is numerical based and is not defining a temporal relationship of the third frames).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./             Examiner, Art Unit 3793                                                                                                                                                                                           

/PATRICIA J PARK/             Primary Examiner, Art Unit 3793